--------------------------------------------------------------------------------

Exhibit 10.10
 
STOCK OPTION AGREEMENT
(Non-Qualified Option)


THIS AGREEMENT made and entered into as of __________, by and between LIFEMAP
SOLUTIONS, INC.., a Delaware corporation (the "Company"), and ______________, an
employee or consultant (the "Optionee") of the Company or of a subsidiary of the
Company (hereinafter included within the term "Company") within the meaning of
Section 425(f) of the Internal Revenue Code of 1986, as amended (the "Code"),
 
W I T N E S S E T H
 
WHEREAS, the Company has adopted the LifeMap Solutions, Inc. 2014 Stock Option
Plan, as amended (the "Plan"), administered by the Company’s Board of Directors
(the "Board") or, in the discretion of the Board, by a committee (the
"Committee"), providing for the granting to its employees or other individuals,
stock options to purchase the Company’s common stock, no par value; and


WHEREAS, the Optionee is an officer or key employee/consultant who is in a
position to make an important contribution to the long-term performance of the
Company;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:


1.                 Grant. The Company hereby grants to the Optionee an option to
purchase ________ shares of common stock, par value $0.0001 per share (the
“Shares”), at the price set forth in Section 2, on the terms and conditions
hereinafter stated and subject to any limitations contained in the Plan.
 
2.                 Exercise Price.  The purchase price per Share is ________
($____) which was the fair market value of the Shares as determined by the Board
immediately prior to the grant.


3.                 Vesting.  Unless otherwise terminated as provided by this
Agreement, this option will vest (and thereby become exercisable) as follows:
____ of the number of Shares will vest at the end of each full month of
employment.  Vesting will depend on Optionee’s continued [employment/services as
director/service as a consultant] with the Company through the applicable
vesting date.  The unvested portion of the Option shall not be exercisable.
1

--------------------------------------------------------------------------------

4.                 Expiration.  The vested portion of the options shall expire
at 5:00 p.m. California time on the __________ anniversary of the date of grant.


5.                 Adjustments in Shares and Purchase Price.


(a)            The number of Shares subject hereto and the purchase price per
Share thereof shall adjusted by the Board or Committee as provided in Section
3(b) of the Plan for any increase or decrease in the number of issued and
outstanding shares of common stock resulting from a subdivision or consolidation
of shares or the payment of a stock dividend, or any other increase or decrease
in the number of issued and outstanding shares of common stock effected without
receipt of consideration by the Company.


(b)            Upon (x) the sale of the Company by merger in which the
shareholders of the Company in their capacity as such no longer own a majority
of the outstanding equity securities of the Company (or its successor); or (y)
any sale of all or substantially all of the assets or capital stock of the
Company (other than in a spin-off or similar transaction) or (z) any other
acquisition of the business of the Company, as determined by the Board, the
provisions of Section 7(e) of the Plan, as it may be amended from time to time,
shall apply.


(c)             The foregoing adjustments made by the Board or Committee or the
board of directors of a successor to the Company shall be final, binding and
conclusive.


(d)            The grant of this option shall not affect in any way the right of
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.


6.                 Effect of Termination of Employment.  In the event of
termination of the Optionee’s employment for any reason other than his or her
death or disability, this option may not be exercised after three months after
the date he or she ceases to be an Optionee of the Company, and may be
exercisable only up to the amount vested on the date of termination.


7.                Effect of Death or Disability.  This option shall be
exercisable during the Optionee’s lifetime only by the Optionee and shall be
nontransferable by the Optionee otherwise than by will or the laws of descent
and distribution.


(a)            In the event the Optionee ceases to be employed by the Company on
account of the Optionee’s disability, this option may not be exercised after one
year following cessation of employment due to such disability, and may be
exercisable only up to the amount vested under Section 3 on the date of
disability.  A disability means that an Optionee is unable to carry out the
responsibilities and functions of the position held by the Optionee by reason of
any medically determinable physical or mental impairment.
2

--------------------------------------------------------------------------------

(b)            In the event of the Optionee’s death while in the employ of the
Company, or during the three-month period following termination of employment
during which the Optionee is permitted to exercise this option pursuant to
Section 6 or 7, this option may be exercised by the executor or administrator of
the Optionee’s estate or any person who shall have acquired the option from the
Optionee by his or her will or the applicable law of descent and distribution,
during a period of one year after Optionee’s death with respect to the number of
Shares for which the deceased Optionee would have been entitled to exercise at
the time of his or her death, including the number of Shares that vested upon
his death under Section 3, subject to adjustment under Section 5.  Any such
transferee exercising this option must furnish the Company upon request of the
Committee (i) written notice of his or her status as transferee, (ii) evidence
satisfactory to the Company to establish the validity of the transfer of the
option in compliance with any laws of regulations pertaining to said transfer,
and (iii) written acceptance of the terms and conditions of the option as
prescribed in this Agreement.


8.                  How to Exercise Option.  This option may be exercised by the
person then entitled to do so as to any Share which may then be purchased by
giving written notice of exercise to the Company, specifying the number of full
Shares to be purchased and accompanied by full payment of the purchase price
thereof and the amount of any income tax the Company is required by law to
withhold by reason of such exercise.  The purchase price shall be payable in
cash or in shares of Company common stock having a value equal to the exercise
price or in a combination of cash and shares of Company common stock.


9.                  No Rights as Shareholder Prior to Exercise.  Neither the
Optionee nor any person claiming under or through the Optionee shall be or have
any of the rights or privileges of a stockholder of the Company in respect of
any of the Shares issuable upon the exercise of the option until the date of
receipt of payment (including any amounts required by income tax withholding
requirements) by the Company.


10.               Notices.  Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company at its principal
executive office, or at such other address as the Company may hereafter
designate in writing.  Any notice to be given to the Optionee shall be addressed
to the Optionee as the address set forth beneath his or her signature hereto, or
at any such other address as the Optionee may hereafter designate in writing. 
Any such notice shall be deemed to have been duly given three (3) days after
being addressed as aforesaid and deposited in the United States mail, first
class postage prepaid.
3

--------------------------------------------------------------------------------

11.              Restrictions on Transfer.  Except as otherwise provided herein,
the option herein granted and the rights and privileges conferred hereby shall
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution
attachment or similar process upon the rights and privileges conferred hereby. 
Any transfer, assignment, pledge or other disposal of said option, or of any
right or privilege conferred hereby, contrary to the provisions hereof, or any
sale under any execution, attachment or similar process upon the rights and
privileges conferred hereby, shall immediately be null and void and shall not
vest in any purported assignee or transferee any rights or privileges of the
Optionee, under this Agreement or otherwise with respect to such options. 
Notwithstanding the preceding two sentences, in conjunction with the exercise of
an option, and for the purpose of obtaining financing for such exercise, the
option holder may arrange for a securities broker/dealer to exercise an option
on the option holder’s behalf, to the extent necessary to obtain funds required
to pay the exercise price of the option.


12.               Successor and Assigns.  Subject to the limitations on
transferability contained herein, this Agreement shall be binding upon and inure
to the benefit of the heirs, legal representatives, successors and assigns of
the parties hereto.


13.             Additional Restrictions.  The rights awarded hereby are subject
to the requirement that, if at any time the Board or the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the Shares subject to such rights upon any securities exchange or under any
state or federal law, or the consent or approval of any government regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such rights or the issuance or purchase of Shares in connection with
the exercise of such rights, then such rights may not be exercised in whole or
in part unless such listing, registration, qualification, consent or approval
shall have been affected or obtained free of any conditions not acceptable to
the Board or the Committee.  Furthermore, if the Board or Committee determines
that amendment to any stock option (including but not limited to the increase in
the exercise price) is necessary or desirable in connection with the
registration or qualification of any Shares or other securities under the
securities or “blue sky” laws of any state, then the Board or Committee shall
have the unilateral right to make such changes without the consent of the
Optionee.


14.             Terms of Employment.  Subject to any employment contract with
the Optionee, the terms of employment of the Optionee shall be determined from
time to time by the Company and the Company shall have the right, which is
hereby expressly reserved, to terminate the Optionee or change the terms of the
employment at any time for any reason whatsoever, with or without good cause.
The Optionee agrees to notify in writing the Corporate Secretary of the Company
of the Optionee’s intention, if any, to terminate Optionee’s employment within
ten days after said intention is formed.
4

--------------------------------------------------------------------------------

15.              Payment of Taxes.  Whenever Shares are to be issued to the
Optionee in satisfaction of the rights conferred hereby, the Company shall have
the right to require the Optionee to remit to the Company an amount sufficient
to satisfy federal, state and local withholding tax requirements prior to the
delivery of any certificate or certificates for such Shares.


16.             Terms and Conditions of Plan.  This Agreement is subject to, and
the Company and the Optionee agree to be bound by, all of the terms and
conditions of the Plan, as the same shall have been amended from time to time in
accordance with the terms thereof, provided that no such amendment shall deprive
the Optionee, without his or her consent, of any of his or her rights hereunder,
except as otherwise provided in this Agreement or in the Plan.  The Shares
acquired hereunder may also be subject to restrictions on transfer and/or rights
of repurchase that may be contained in the Bylaws of the Company or in separate
agreements with Optionee.  The Board or the Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Board or the Committee in good
faith shall be final and binding upon Optionee, the Company and all other
interested persons.  No member of the Board or the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.


17.              Severability.  In the event that any provision in this
Agreement shall be invalid or unenforceable, such provision shall be severable
from, and such invalidity or unenforceability shall not be construed to have any
effect on the remaining provisions of this Agreement.


18.              Governing Law.  This Agreement shall be governed by and
construed under the laws of the state of California, without regard to conflicts
of law provisions.


[Signature page follows]
5

--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties hereto have executed this Agreement, as of the
day and year first above written.
 
COMPANY:
 
 
LifeMap Solutions, Inc.
 
 
By
 
 
 
Title
 
 
 
 
By
 
 
 
Title
 
   
OPTIONEE:
 
 
 
(Signature)
 
 
 
(Please Print Name)

 
 
6

--------------------------------------------------------------------------------